Citation Nr: 0826311	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to January 28, 2000 
for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities ("TDIU").



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
awarded the appellant a 50 percent disability rating for his 
service-connected post-traumatic stress disorder ("PTSD") 
and a TDIU, effective from January 28, 2000.  The appellant, 
who had active service from January 1967 to July 1970, 
initiated an appeal that was subsequently determined to apply 
to the effective dates of both awards. See June 2006 Joint 
Motion to Remand; June 2006 Court Order.  The issue of an 
earlier effective date for his TDIU award was perfected on 
appeal and subsequently denied by the Board in a decision 
dated in July 2005.  The issue of entitlement to an earlier 
effective date for his PTSD award was not perfected. 

In a June 2006 order, the U.S. Court of Appeals for Veterans 
Claims (the "Court") granted a joint motion to vacate the 
Board's July 2005 decision on the basis that VA erred in not 
supplying the appellant a Statement of the Case ("SOC") in 
regards to his PTSD effective date claim. See June 2006 Joint 
Motion to Remand.  The Court remanded the appeal to the Board 
in order for the appellant to be afforded proper appellate 
procedural development.  Since the appellant's TDIU effective 
date claim was inextricably intertwined with his PTSD 
effective date claim, adjudication of the TDIU issue was 
deferred. January 2007 BVA decision.  

In March 2008, the RO provided the appellant an SOC in 
regards to his claim of entitlement to an earlier effective 
date for his PTSD award.  With the SOC, the appellant was 
provided notice of the need to submit a timely substantive 
appeal in order to complete his appeal in regards to this 
issue. 38 C.F.R. § 20.200 (2007).  However, no such 
substantive appeal was received by the RO within the 
applicable time frame provided.  As such, the October 2002 
rating decision became a final decision in regards to the 
appellant's PTSD effective date claim. See 38 U.S.C.A. 
§7103(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (a), 
20.1104.  The appellant's TDIU effective date issue was then 
recertified to the Board for appellate review.  


FINDINGS OF FACT

1.  A claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities was submitted by the appellant and received by 
the RO on June 16, 1997.

2.  The RO determined that correspondence with evidence 
received on January 28, 2000 was an informal claim for an 
increased evaluation for PTSD.

3.  In an October 2002 rating decision, the RO granted an 
increased rating of 50 percent for the appellant's service-
connected PTSD, effective from January 28, 2000, thus 
resulting in an increased combined disability evaluation of 
80 percent.

4.  Prior to January 28, 2000, the appellant did not meet the 
schedular criteria for TDIU benefits. 

5.  Within one year prior to the appellant's June 16, 1997 
formal claim for TDIU benefits, it was not factually 
ascertainable that the appellant was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.

6.  From the period one year prior to June 16, 1997, to 
January 27, 2000, it was not factually ascertainable that the 
appellant was unable to obtain or maintain substantially 
gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2000 
for a total disability evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's initial claim of entitlement 
to a total disability rating based on individual 
unemployability ("TDIU"), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Specifically, prior to the initial 
adjudication of the appellant's TDIU claim, a letter dated in 
March 2002 fully satisfied the duty to notify provisions. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was made 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his TDIU claim.  The March 2002 
letter also informed the appellant that additional 
information or evidence was needed to support his TDIU claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file. 




The Board observes that a claim for an earlier effective date 
for TDIU is a downstream issue from the grant of TDIU. 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion. 38 
U.S.C.A. § 7104(c); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board observes that the 
Court recently held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008)(the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In this case, the appellant's TDIU claim was 
granted and a disability rating and effective date were 
assigned in the October 2002 rating decision on appeal.  
Thus, VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged. See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) in regards to the appellant's earlier effective date 
claim was harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board will proceed to a merits analysis of the appellant's 
earlier effective date claim. 

B.  Law and Analysis

The appellant essentially contends that the effective date of 
the TDIU award should be June 16, 1997; the date his formal 
claim for TDIU was received. June 1997 application for 
increased compensation.  The Board has carefully reviewed all 
of the evidence of record, including but not limited to the 
appellant's contentions; private treatment reports; and VA 
outpatient treatment and examination reports, but finds that 
the assignment of an effective date earlier than January 28, 
2000 for a TDIU is not warranted.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the appellant will be summarized where 
appropriate.

As a matter of background, the Board notes that a veteran may 
be awarded TDIU if he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities. See 38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  
Consideration may be given to an appellant's level of 
education, special training and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service-connected disabilities. 
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify on a 
schedular basis for a total rating for compensation purposes, 
the evidence must show: (1) a single disability rated as 100 
percent disabling; or 
(2) that the appellant is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. See 38 C.F.R. 
§ 4.16. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, a 
veteran's disabilities may be considered under subjective 
criteria.  Specifically, if a veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone. See 
38 C.F.R. § 4.16(b).

In the present case, the appellant seeks an earlier effective 
date for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  He contends that his service-connected 
disabilities caused him to be unemployable prior to January 
28, 2000, the effective date assigned by the RO.

The effective date of an increased rating is set forth in 38 
U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The 
general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof." 38 U.S.C.A. § 5110(a). This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1).

However, an exception to the foregoing rule applies under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  Specifically, if an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  However, if the increase 
occurred after the date of claim, the effective date is the 
date of increase. See 38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998); Harper v. Brown, 10 Vet. 
App. 125 (1997).  Thus, in determining an effective date for 
an award of TDIU, VA must make two essential determinations.  
It must determine: (1) when a claim for TDIU was received, 
and (2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to TDIU. See 38 C.F.R. 
§§ 3.155, 3.400(o)(2).

It should be noted that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a).  However, VA 
regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim. 38 C.F.R. § 3.155.  Such 
informal claims must identify the benefit sought. See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits. See 38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  An application 
is defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 
1351 (Fed. Cir. 1999) 
(an expressed intent to claim benefits must be in writing in 
order to constitute an informal claim; an oral inquiry does 
not suffice).  In addition, under 38 C.F.R. 
§ 3.157(b)(1), an informal claim may consist of a VA report 
of examination or hospitalization, and the date of the 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 
129 (1992).

In this case, the evidence establishes that the appellant 
initially filed a claim of entitlement to TDIU in a VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability) received at the RO on June 16, 
1997.  The RO denied the appellant's claim in a December 1997 
rating decision, noting that the appellant did not meet the 
schedular requirements for entitlement to individual 
unemployability.  At that time, the appellant was service-
connected for (1) non-Hodgkin's lymphoma, (2) residuals of a 
gunshot wound to the right thigh and (3) post-traumatic 
stress disorder ("PTSD") rated respectively as 30 percent, 
20 percent and 10 percent disabling. See December 1997 rating 
decision.  As such, the appellant had a combined disability 
rating of 50 percent. Id., p. 3.  The appellant filed a 
timely notice of disagreement and subsequently appealed that 
decision.  In a May 2000 Board decision, the Board found 
(among other things) that the schedular criteria for a 
disability evaluation in excess of 10 percent for the 
appellant's service-connected PTSD had not been met.  
However, in doing so, the Board referred to the RO evidence 
found to have been untimely submitted by the appellant in 
support of his PTSD claim. May 2000 BVA decision, p. 2.  This 
evidence, received by the Board on January 28, 2000, 
consisted of a Mental Residual Functional Capacity Assessment 
performed by J.W., M.D. in July 1999 and Social Security 
Administration earnings records. See letter, with 
attachments.  The issue of entitlement to a TDIU was deferred 
pending actions requested in the remand portion of the 
decision. May 2000 BVA decision, p. 12.  

In a September 2000 rating decision, the RO effectuated the 
Board's grant of a 30 percent evaluation for the appellant's 
right thigh disability. May 2000 Board decision, pgs. 3-8, 
11.  This resulted in a combined disability evaluation of 60 
percent.  In addition, the RO determined that the untimely 
correspondence and evidence received by the Board on January 
28, 2000 constituted an informal claim of entitlement to an 
increased rating for the appellant's service-connected PTSD. 
September 2000 rating decision, p. 3.  Based upon this 
evidence, the appellant was scheduled for a VA examination in 
September 2000 to determine the current severity of his 
service-connected PTSD. Id.; September 2000 VA examination 
report.  Thereafter, in a January 2001 rating decision, the 
appellant's PTSD disability rating was increased from 10 
percent to 30 percent effective January 28, 2000 (the date of 
receipt of the correspondence and evidence referenced above), 
thus increasing the appellant's combined schedular disability 
rating to 70 percent.  However, no disability was separately 
evaluated as 40 percent disabling at that time.  As such, the 
appellant did not meet the scheduler criteria for TDIU.  

The appellant subsequently appealed the 30 percent PTSD 
disability rating assigned in the January 2001 rating 
decision. February 2001 notice of disagreement.  With 
correspondence received by the Board on May 4, 2001, the 
appellant submitted additional medical evidence that 
consisted of a Mental Residual Functional Capacity Assessment 
performed by R.S., Ph.D. dated April 12, 2001 and two (2) VA 
medical records.  Subsequently, the Board issued a remand 
decision in August 2001 directing the RO to provide the 
appellant appropriate VCAA notice in regards to his TDIU 
claim and also to obtain outstanding VA medical records. See 
August 2001 BVA decision.    

In the October 2002 rating decision rating decision on 
appeal, the RO addressed (among other things) the appellant's 
request for an increased rating for his service-connected 
PTSD and his request for TDIU.  At that time, the RO noted 
for the record that the Board had denied the appellant's 
claim for an evaluation in excess of 10 percent for PTSD in 
its May 2000 final decision, but that the correspondence with 
attachments received by the Board on January 28, 2000 served 
as an informal claim for an increased evaluation for PTSD 
despite the fact that it was dated prior to the May 2000 
Board decision.  As mentioned above, the RO increased the 
appellant's PTSD disability rating from 10 percent to 30 
percent effective January 28, 2000 in light of this evidence 
and findings set forth in the December 2000 VA examination 
report. January 2001 rating decision.  After considering (1) 
the above-referenced evidence submitted to the Board on May 
4, 2001, (2) VA medical records dated from March 2000 to 
January 2002 and (3) a September 2002 VA examination report, 
the RO increased the appellant's PTSD disability rating from 
30 percent to 50 percent. October 2002 rating decision, p. 3.  
In doing so, the RO continued to assign an effective date of 
January 28, 2000 on the basis that this was the initial date 
determined as the appellant's informal claim for an increased 
PTSD disability rating. Id.  In the same rating decision, the 
RO granted the appellant TDIU.  In doing so, the RO 
determined that since the appellant's TDIU was based upon his 
new combined disability rating of 80 percent that became 
effective January 28, 2000 (due to his increased PTSD 
disability rating of 50 percent), then the effective date of 
the TDIU grant should also be from that date. Id., pgs. 1-2; 
see also Norris v. West, 12 Vet. App. 413 (1999).  

The Board acknowledges the appellant's allegation that the RO 
should have assigned an effective date of June 16, 1997 for a 
grant of entitlement to TDIU because that is the date the 
appellant initially filed his claim for TDIU.  However, as 
noted above, under 38 U.S.C.A. § 5110(a) and 38 C.F.R.§ 
3.400(q)(ii), the effective date of an award of disability 
compensation based on an original claim or a claim for 
increase shall be the date of receipt of the claim or the 
date an increase was factually ascertainable, whichever is 
later.  The RO found that the appellant became totally and 
permanently disabled on January 28, 2000 in light of evidence 
indicting that his service-connected PTSD disability had 
increased in severity.  Thus, January 28, 2000 was the date 
that "entitlement" to TDIU arose because the appellant's 
PTSD was found to be 50 percent disabling based upon an 
informal claim submitted to the RO on that date; and it was 
due to the increased PTSD disability rating that the 
appellant met the schedular requirements for TDIU whereas he 
had not met them before (i.e., the TDIU became "factually 
ascertainable").  As mentioned above, prior to the October 
2002 rating decision granting a 50 percent disability rating 
for PTSD, the appellant did not meet the schedular criteria 
for TDIU.  The October 2002 rating decision that increased 
the rating assigned the appellant's service-connected PTSD to 
50 percent resulted in a combined disability evaluation for 
all service-connected disabilities of 80 percent, effective 
January 28, 2000.  As such, regardless of the appellant's 
June 1997 claim for TDIU that was pending, TDIU was not 
warranted on a schedular basis until January 28, 2000.

Thus, the only way that the appellant would be entitled to an 
effective date earlier than January 28, 2000 is if the 
evidence shows that his TDIU claim was warranted on an 
extraschedular basis prior to January 28, 2000 because he was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities. See 38 
C.F.R. § 4.16.  In this regard, the Board finds after 
reviewing the evidence of record no persuasive evidence that 
the appellant was precluded from obtaining and maintaining 
substantially gainful occupation solely as a result of his 
service-connected disabilities, consisting of non-Hodgkin's 
lymphoma, residuals of a gunshot wound to the right thigh and 
PTSD, combined to preclude employment prior to January 28, 
2000.

In evaluating the evidence surrounding the time frame of the 
appellant's formal June 1997 application for TDIU, the Board 
observes that the appellant indicated in his VA Form 21-8940 
that he had last worked full time in 1981 as a security 
guard.  However, VA medical records dated in July 1996 
reference the appellant's reports that he was "doing all 
right" at that time and awaiting word as to his request for 
subsidized housing from the Las Vegas Housing Authority.  
Medical records dated in October 1996 noted the appellant's 
discussion of self care and healthy lifestyle components with 
his VA staff psychologist, his consideration of working as a 
security officer and his hopes of moving. VA medical records 
dated in October 1996.  Thereafter, records dated in December 
1996 reported that the appellant's mood was stable, but that 
he was "[getting] down about where he lives and that his 
life is empty."  In light of his living situation, the 
appellant indicated to his medical provider again that he was 
considering "look[ing] for work in Las Vegas to have 
something to do." December 1996 VA medical records.  

During his August 1997 VA examination, the appellant reported 
that he was unable to work due to "concentration 
difficulties" and due to "medical problems."  Following an 
examination, however, the examiner indicated that the 
appellant did not appear to be experiencing any symptoms of 
his PTSD and that his PTSD was in remission.  Subsequent VA 
progress notes dated in September 1997 reported that the 
appellant was planning on relocating and was thinking of 
getting back into security or janitorial work. September 1997 
VA medical records.  December 1997 progress notes indicated 
that the appellant's continued diagnosis of PTSD seemed to be 
getting better; and that the appellant was taking medication 
for his PTSD. December 1997 VA medical records.  Additional 
VA medical records dated in 1998 and 1999 reflect the 
appellant's continued therapy for PTSD, during which he was 
assigned Global Assessment of Functioning ("GAF") scores of 
65, 60 and 55. See VA medical records dated in June 1998, 
January 1999, April 1999, May 1999 and July 1999.  

In terms of the appellant's January 2000 informal PTSD 
increased rating claim, the Board observes that a July 1999 
Mental Residual Functional Capacity Assessment received with 
the appellant's informal claim noted that the appellant had 
moderately severe impairment in his ability to remember 
locations and work-like procedures.  In addition, it 
indicated that the appellant's ability to understand and 
remember detailed instructions, as well as carry out such 
instructions, was severely impaired.  It further noted that 
the appellant's impairment was moderately severe with respect 
to his ability to complete a normal workday and workweek 
without interruptions from psychologically based symptoms and 
to perform at a consistent pace without an unreasonable 
number and length of rest periods.  The assessment indicated 
that "moderately severe" impairment was defined as "an 
impairment which seriously limits ability to function."  A 
"severe" impairment was defined as "extreme impairment 
which markedly limits ability to function."  In discussing 
the Assessment, the examiner reported that he felt the 
appellant was "emotionally and cognitively compromised." 
July 1999 medical records, received in January 2000.   

VA medical treatment notes dated from July 1999 to July 2000 
reveal the appellant's complaints of concentration and focus 
difficulties; as well as difficulties in trusting others. 
July 1999 to April 2000 VA medical records.  Notably, 
however, the appellant was found to be "doing pretty well" 
during this time period; and was assigned GAF scores of 65 
(October 1999 VA medical records), 65 (January 2000 VA 
medical records), 65 (April 2000 VA medical records) and 70 
(July 2000 VA medical records).  

However, subsequent VA medical records appear to indicate 
that the appellant began experiencing increasing PTSD 
symptomatology.  Notably, VA medical records dated from 
August 1999 to September 2000 reveal a fluctuation of 
symptomatology and GAF scores. See VA medical records dated 
in August 1999 (appellant assigned a GAF score of 50), 
October 1999 (appellant assigned a GAF score of 60), November 
1999 (appellant assigned a GAF score of 55), December 1999 
(appellant assigned a GAF score of 50), March 2000 (appellant 
assigned a GAF score of 41), May 2000 (appellant assigned a 
GAF score of 51), July 2000 (appellant assigned a GAF score 
of 60) and September 2000 (appellant's PTSD described as 
stable; appellant assigned a GAF score of 55).  Thereafter, 
records dated in October 2000 report the appellant's 
statement that he did not "expect[   ] to live long enough 
for the VARO to decide to increase his [service-connected 
disability rating]."  In addition, the appellant's treating 
psychologist opined that the 
appellant's age, lack of social skills, distrusting nature 
and general paranoia towards the actions of others made him 
unemployable.  In doing so, he assigned the appellant a GAF 
score of 50 at that time.  

Thereafter, the appellant underwent a VA examination in 
December 2000 in which he was diagnosed with PTSD and a 
history of alcohol abuse.  Notably, the appellant's "Axis 
IV" diagnosis on the examination report was listed as 
"severe, unemployed, social withdrawal"; and the appellant 
was assigned a GAF score of 50. Id.  Subsequent VA medical 
records dated in March 2001 and April 2001 reported GAF 
scores of 50 and 40, respectively.  Also in the April 2001 
records, the appellant's treating psychologist reported that 
he did not think that the appellant would ever be able to 
hold any gainful employment. April 2001 VA medical records.  
In support of this conclusion, the psychologist appears to 
have prepared an updated Mental Residual Functional Capacity 
Assessment in which he essentially found the appellant to 
have increasingly severe PTSD symptomatology in almost every 
area examined. See April 2001 Mental Residual Functional 
Capacity Assessment.  

Based upon the July 1999 Functional Capacity Assessment 
provided by Dr. W. and the December 2000 VA examination, the 
RO initially increased the appellant's PTSD disability rating 
from 10 percent to 30 percent. January 2001 rating decision.  
While this evidence clearly indicated an increase in severity 
of the appellant's service-connected PTSD, it did not - - by 
itself or when viewed in conjunction with the other evidence 
of record - - indicate that the appellant was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Rather, the 
evidence as a whole dated between June 1996 and July 1999 
revealed the appellant's attempts to plan for his future, to 
include (1) participating in discussions on self care and 
healthy lifestyle components, (2) attempting to relocate to a 
different living environment due to his unhappiness with his 
then-present situation and (3) most importantly, considering 
obtaining employment as a security officer or janitor.  
Interestingly, none of the appellant's treatment providers 
expressed any thoughts or reservations during this time frame 
as to the appellant's ability to secure or maintain such 
employment.  

In the October 2002 rating decision that increased the 
appellant's PTSD disability rating from 30 percent to 50 
percent, it was noted that the appellant's effective date was 
January 28, 2000 as that was the date that the appellant's 
informal claim for an increased PTSD rating was received at 
the RO. October 2002 rating decision, p. 3.  However, the 
appellant's actual increased rating of 50 percent appears to 
have been based upon evidence dated after January 28, 2000, 
specifically (1) the appellant's VA medical records dated 
from March 2000 to January 2002, (2) the April 2001 Mental 
Residual Functional Capacity Assessment and (3) the September 
2002 VA examination report. Id.  Stated another way, it was 
only after considering the additional information contained 
in these post-January 2000 records that it was factually 
ascertainable from the record that the appellant's 
symptomatology had worsened to such an extent that his 
medical providers questioned his ability to secure or follow 
a substantially gainful occupation.  It does not appear that 
the July 1999 Mental Residual Functional Capacity Assessment 
that was received on January 28, 2000, was the basis for a 
determination of a factual increase in severity of the 
veteran's service-connected PTSD.  As such, it appears that 
the appellant benefited from the RO's assignment of January 
28, 2000 as the TDIU effective date based upon fulfillment of 
the schedular criteria rather than the date that his TDIU 
became factually ascertainable on an extraschedular basis.   

Thus, the Board concludes after reviewing all of the evidence 
of record that the evidence does not reflect that the 
appellant experienced impairment which was sufficient to 
render it impossible for him to follow a substantially 
gainful occupation due to his service-connected disabilities 
between the time period from June 1996 and January 2000.  As 
such, he cannot be assigned a TDIU rating effective prior to 
January 28, 2000, the date on which it became factually 
ascertainable that his service-connected PTSD precluded 
gainful employment.  Thus, even though the appellant 
submitted a formal claim for TDIU that was received on June 
16, 1997, the date entitlement actually arose is no earlier 
than January 28, 2000.  Therefore, the appellant's appeal 
must be denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date prior to January 28, 2000 for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


